DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “total oxidant” in lines 13 and 15.  It is unclear whether this total oxidant is the same “the total oxidant” as recited in line 9 of the claim.  It is suggested to be “the total oxidant.”
All subsequent dependent claims 12-19 are rejected due to their dependencies on rejected base claim 11.
Claim 15 recites “the three electrodes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a three-electrode electrochemical cell” is not a sufficient antecedent basis. 
Claim 20 recites “total oxidant” in lines 12 and 14.  It is unclear whether this total oxidant is the same “the total oxidant” as recited in line 8 of the claim.  It is suggested to be “the total oxidant.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. 4,049,382) in view of Hignett (G. Hignett, Electrochemical Detection of As(III) via Iodine Electrogenerated at Platinum, Gold, Diamond or Carbon-Based Electrodes, Electroanalysis, 2004(16), page 897-903), and, and further in view of Wen (U.S. 9,664,636).
Regarding claim 11, Ross teaches a measurement device (Fig. 1; Col. 3, lines 7-9: residual chlorine system electrode 40, combining in a single structure two Nerstian electrodes 34 and 36) for measuring total oxidant (Col. 2, lines 54-55: monitored for the presence of total residual chlorine; here the total residual chlorine is deemed to be the total oxidant) in a sample (Col. 2, lines 53-54: a sample stream of fluid 22) comprising:
at least one measurement chamber (Fig. 1; Col. 3, line 14: container 41);
a working electrode (Fig. 1; Col. 3, line 30: oxidation reduction element 34), wherein the working electrode reacts with a solution and a formed iodine (Col. 3, lines 4-5; 45-47: wherein reagent fluid 26 and sample stream 22 are intimately mixed which involves the reaction of free chlorine Cl2, one form of residue chlorine, with iodide ion I- to form iodine I2 according to equation (1);  Col. 3, lines 55-56: iodine is measured with electrode 40), wherein the solution is formed by the sample (Fig. 1; Col. 3, line 5: sample stream 22), a buffer (Fig. 1; Col. 3, line 4: reagent stream 26), and an iodide reagent (Col. 2, lines 57-58: the reagent comprised of iodide ion), wherein the reaction between the working electrode and the formed iodine reducing the formed iodine to iodide (Col. 3, lines 55-56: iodine is measured with electrode 40; lines 58-65: for the platinum oxidation reduction element 34 and the iodide sensitive element 36; and thus the reduction reaction occurs on the platinum oxidation-reduction element 34, and the reduction reaction is from the iodine I2 to iodide I- by accepting electrons with decreased oxidation number during the reduction reaction), wherein the sample contains an amount of the total oxidant (Col. 2, lines 53-55: a sample stream of fluid 22 which is being monitored for the presence of total residual chlorine; here the total residual chlorine is deemed to be the total oxidant).
The designation “seawater” for the sample in the preamble is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  When the sample is a seawater sample, the working electrode would necessarily react with the seawater solution formed by the seawater sample.

Ross does not explicitly the working electrode is a boron doped diamond working electrode.
However, Hignett teaches a reaction of iodine, electrogenerated from iodide, used for the detection of As(III) via electrocatalytic reaction in the diffusion layer of a boron-doped diamond (BDD) electrode ([Abstract] lines 1-2), compared to platinum, gold or glass carbon electrodes ([Abstract] lines 2-3).  The lowest limit of detection on BDD electrode is 0.11 µM (page 902, Col. 1, para. 1, lines 6-7), compared to that on glassy carbon GC electrode (page 902, Col. 1, para. 1, line 6: 6.4 µM) and that on platinum electrode (page 901, Col. 2, para. 3, line 12: 2.8 µM) and that on gold electrode (page 901, Col. 2, para. 4, line 3: 6.7 µM).  This very significant improvement on BDD can be attributed to the lower background current typically flowing at the electrode material (page 902, Col. 1, para. 1, lines 12-14), and the value of 0.11 µM on BDD electrode represents a sufficient low level of detection to meet the environmental monitoring requirements (page 902, Col. 1, para. 1, line 14 to Col. 2, para. 1, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross by substituting the working electrode with the boron doped diamond BDD working electrode as taught by Hignett because BDD provides the lower background current and significantly improves the limit of detection (page 902, Col. 1, para. 1, lines 12-14).  
Furthermore, the designations “wherein the boron doped diamond working electrode reacts with the seawater solution and a formed iodine” and “wherein the reaction between the boron-doped diamond working electrode reducing the formed iodine to iodide” are deemed to be inherent and would naturally occur during the electrochemical measurement to the combined device of Ross and Hignett.  Here, the combined device of Ross and Hignett includes a boron doped diamond working electrode (Hignett, [Abstract] lines 1-2) for electrochemical measurement to detect iodine formed in the mixed sample solution (Ross, Fig. 1; Col. 3, equation (1)), and thus the formed iodine in the sample solution would naturally reacts with the boron doped diamond working electrode to be reduced into iodide ions via an electrochemical reduction.
Furthermore, the designations “wherein the seawater solution is formed by the seawater sample, a buffer, and an iodide reagent” and “wherein the seawater sample contains an amount of oxidant” are directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  The preparation method and the components of the material worked upon does not add patentable weight to the claimed apparatus.

Ross and Hignett do not explicitly disclose a processor and a memory storing instructions executable by the processor to: measure the amount of total oxidant in the seawater sample by measuring, using the measurement device, an amount of iodine in the seawater sample, wherein the amount of total oxidant is proportional to the  measured amount of iodine; and clean the boron doped diamond working electrode using an electrochemical cycle. 
However, Wen teaches a method of measuring oxidant in an aqueous composition using an electrode system ([Abstract] lines 1-2), and the detectable species may be an oxidant such as any halogen, for example, chlorine, iodine or bromine (Col. 3, lines 40-42).  The apparatus includes an electrode system 10 (Fig. 1; Col. 6, lines 49-50), a processor 60 (Fig. 1; Col. 7, line 24) that may be any hardware or hardware/software combination which is capable of carrying out the steps require of it (Col. 6, lines 22-24).  The processor 60 controls power supply 50 and coverts current readings from current detector 54 into total free chlorine readings for presentation on display 80 and/or storage in memory 70 (Col. 7, lines 24-27).  This operation may be in accordance with computer program code stored in memory 70 and in response to operator input received at input device 90 (Col. 7, lines 27-29).  Thus, Wen teaches a processor and a memory storing instructions executable by the processor (Col. 7, lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and Hignett by incorporating a processor and a memory storing instruction, e.g., computer program code, for operation as taught by Wen because the computer program, when loaded into a processor, may execute a method and may be used to control the apparatus (Col. 2, lines 47-50), and thus it provides automation to the apparatus for operation.  The incorporation of the processor and the memory merely provides an automatic means to replace a manual activity which accomplished the same result and is not sufficient to distinguish over the prior art. MPEP 2144.04(III).  
Furthermore, Ross teaches iodine is measured with electrode 40 (Col. 3, lines 55-56), and the measured potential difference between the two elements is proportional to the concentration of iodine, and proportional to the concentration of total residual chlorine (Col. 4, lines 4-7).  Wen teaches the processor is capable of carrying out the steps require of it (Col. 6, lines 22-24).  Thus, the combined Ross, Hignett, and Wen would necessarily result in the memory storing instructions executable by the processor to carry out the method of Ross, i.e., to measure the amount of total oxidant in the sample by measuring, using the measurement device, an amount of iodine in the sample, wherein the amount of total oxidant is proportional to the measured amount of iodine as disclosed in Ross. 
The designation “to clean the boron doped diamond working electrode using an electrochemical cycle” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Ross in view of Hignett and Wen teaches all structural limitations of the presently claimed measurement device, including at least one measurement chamber (Ross, Fig. 1; Col. 3, line 14: container 41); a boron doped diamond (Hignett, [Abstract] line 2: a boron-doped diamond electrode) working electrode (Ross, Fig. 1; Col. 3, line 30: oxidation reduction element 34); a processor (Wen, Fig. 1; Col. 7, line 24: a processor 60); and a memory (Wen, Fig. 1; Col. 7, line 27: memory 70), in which the operation code is stored in memory 70 as computer program cod (Wen, Col. 7, lines 27-28), and thus the combined prior art device includes a memory that is capable of storing instructions to clean the boron doped diamond working electrode using an electrochemical cycle.  

Furthermore, the preamble “for measuring total oxidant in a seawater sample” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Ross in view of Wen and Hignett is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 12, Ross teaches the iodine reagent comprises potassium iodide (Col. 2, lines 57-58: a reagent comprised of a dissociated complex of alkali metal ion and iodide ion; Col. 6, lines 7-8: said alkali metal ion is potassium; thus the reagent comprises potassium iodide).

Regarding claim 13, Ross teaches the buffer comprises an acid (Col. 4, lines 34-35: the iodide reagent was buffered to an optimal pH by the addition of an acid reagent).

Regarding claims 14 and 16, the designations “wherein the boron doped diamond working electrode reacts electrochemical with the formed iodine” in claim 14 and “wherein the formed iodine reacts at the boron doped diamond working electrode via an electrochemical reduction” in claim 16 are deemed to be inherent and would naturally occur during the electrochemical measurement to the combined device of Ross, Hignett, and Wen as applied to claim 11.  Here, the combined device of Ross, Hignett, and Wen has all structural limitations as presently claimed device including a boron doped diamond (Hignett, [Abstract] line 2: a boron-doped diamond electrode) working electrode (Ross, Fig. 1; Col. 3, line 30: oxidation reduction element 34) for electrochemical measurement to detect iodine formed in the mixed sample solution (Ross, Fig. 1; Col. 3, equation (1)), and thus the formed iodine in the sample solution would naturally reacts with the boron doped diamond working electrode to be reduced into iodide ions via an electrochemical reduction.

Regarding claim 20, Ross teaches a product (Fig. 1: the entire device) for measuring total oxidant (Col. 2, lines 54-55: monitored for the presence of total residual chlorine; here the total residual chlorine is deemed to be the total oxidant) in a sample (Col. 2, lines 53-54: a sample stream of fluid 22) comprising:
a working electrode (Fig. 1; Col. 3, line 30: oxidation reduction element 34), wherein the working electrode reacts with a solution and a formed iodine (Col. 3, lines 4-5; 45-47: wherein reagent fluid 26 and sample stream 22 are intimately mixed which involves the reaction of free chlorine Cl2, one form of residue chlorine, with iodide ion I- to form iodine I2 according to equation (1); Col. 3, lines 55-56: iodine is measured with electrode 40), wherein the solution is formed by the sample (Fig. 1; Col. 3, line 5: sample stream 22), a buffer (Fig. 1; Col. 3, line 4: reagent stream 26), and an iodide reagent (Col. 2, lines 57-58: the reagent comprised of iodide ion), wherein the reaction between the working electrode and the formed iodine reducing the formed iodine to iodide (Col. 3, lines 55-56: iodine is measured with electrode 40; lines 58-65: for the platinum oxidation reduction element 34 and the iodide sensitive element 36, and thus the reduction reaction occurs on the platinum oxidation-reduction element 34, and the reduction reaction is from the iodine I2 to iodide I- by accepting electrons with decreased oxidation number during the reduction reaction), wherein the sample contains an amount of the total oxidant (Col. 2, lines 53-55: a sample stream of fluid 22 which is being monitored for the presence of total residual chlorine; here the chlorine is deemed to be oxidant).
The designation “seawater” for the sample in the preamble is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  When the sample is a seawater sample, the working electrode would necessarily react with the seawater solution that formed by the seawater sample.

Ross does not explicitly the working electrode is a boron doped diamond working electrode.
However, Hignett teaches a reaction of iodine, electrogenerated from iodide, used for the detection of As(III) via electrocatalytic reaction in the diffusion layer of a boron-doped diamond (BDD) electrode ([Abstract] lines 1-2), compared to platinum, gold or glass carbon electrodes ([Abstract] lines 2-3).  The lowest limit of detection on BDD electrode is 0.11 µM (page 902, Col. 1, para. 1, lines 6-7), compared to that on glass carbon GC electrode (page 902, Col. 1, para. 1, line 6: 6.4 µM) and that on platinum electrode (page 901, Col. 2, para. 3, line 12: 2.8 µM) and that on gold electrode (page 901, Col. 2, para. 4, line 3: 6.7 µM).  This very significant improvement on BDD can be attributed to the lower background current typically flowing at the electrode material (page 902, Col. 1, para. 1, lines 12-14), and the value of 0.11 µM on BDD electrode represents a sufficient low level of detection to meet the environmental monitoring requirements (page 902, Col. 1, para. 1, line 14 to Col. 2, para. 1, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross by substituting the working electrode with the boron doped diamond BDD working electrode as taught by Hignett because BDD provides the lower background current and significantly improves the limit of detection (page 902, Col. 1, para. 1, lines 12-14).  
Furthermore, the designations “wherein the boron doped diamond working electrode reacts with the seawater solution and a formed iodine” and “wherein the reaction between the boron-doped diamond working electrode reducing the formed iodine to iodide” are deemed to be inherent and would naturally occur during the electrochemical measurement to the combined device of Ross and Hignett.  Here, the combined device of Ross and Hignett includes a boron doped diamond working electrode (Hignett, [Abstract] lines 1-2) for electrochemical measurement to detect iodine formed in the mixed sample solution (Ross, Fig. 1; Col. 3, equation (1)), and thus the formed iodine in the sample solution would naturally reacts with the boron doped diamond working electrode to be reduced into iodide ions via an electrochemical reduction.
Furthermore, the designations “wherein the seawater solution is formed by the seawater sample, a buffer, and an iodide reagent” and “wherein the seawater sample contains an amount of oxidant” are directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  The preparation method and the components of the material worked upon does not add patentable weight to the claimed apparatus.

Ross and Hignett do not explicitly disclose a storage device having code stored therewith, the code being executable by a processor and comprising: code that measures the amount of total oxidant in the seawater sample by measuring, using a measurement device, an amount of iodine in the seawater sample, wherein the amount of total oxidant is proportional to the measured amount of iodine; and code that cleans the boron diamond working electrode using an electrochemical cycle.
However, Wen teaches a method of measuring oxidant in an aqueous composition using an electrode system ([Abstract] lines 1-2), and the detectable species may be an oxidant such as any halogen, for example, chlorine, iodine or bromine (Col. 3, lines 40-42).  The apparatus includes an electrode system 10 (Fig. 1; Col. 6, lines 49-50), a processor 60 (Fig. 1; Col. 7, line 24) that may be any hardware or hardware/software combination which is capable of carrying out the steps require of it (Col. 6, lines 22-24).  The processor 60 controls power supply 50 and coverts current readings from current detector 54 into total free chlorine readings for presentation on display 80 and/or storage in memory 70 (Col. 7, lines 24-27).  This operation may be in accordance with computer program code stored in memory 70 and in response to operator input received at input device 90 (Col. 7, lines 27-29).  Thus, Wen teaches a storage device having code stored therewith, the code being executable by a processor (Col. 7, lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and Hignett by incorporating storage device having code stored therewith, the code being executable by a processor as taught by Wen because the computer program, when loaded into a processor, may execute a method and may be used to control the apparatus (Col. 2, lines 47-50), and thus it provides automation to the apparatus for operation.  The incorporation of the storage device merely provides an automatic means to replace a manual activity which accomplished the same result and is not sufficient to distinguish over the prior art. MPEP 2144.04(III).  
Furthermore, Ross teaches iodine is measured with electrode 40 (Col. 3, lines 55-56), and the measured potential difference between the two elements is proportional to the concentration of iodine, and proportional to the concentration of total residual chlorine (Col. 4, lines 4-7).  Wen teaches the processor is capable of carrying out the steps require of it (Col. 6, lines 22-24) and suitable means for carrying the computer program in a memory of any configuration (Col. 6, lines 31-33).  Thus, the combined Ross, Hignett, and Wen would necessarily result in a storage device having code stored therewith, and the code being executable by a processor that measures the amount of total oxidant in the sample by measuring, using the measurement device, an amount of iodine in the sample wherein the amount of total oxidant is proportional to the measured amount of iodine as disclosed in Ross.
The designation “that cleans the boron doped diamond working electrode using an electrochemical cycle” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Ross in view of Hignett and Wen teaches all structural limitations of the presently claimed measurement device, including a boron doped diamond (Hignett, [Abstract] line 2: a boron-doped diamond electrode) working electrode (Ross, Fig. 1; Col. 3, line 30: oxidation reduction element 34) and a storage device (Wen, Fig. 1; Col. 7, line 27: memory 70), in which the operation code is stored in memory 70 as computer program (Wen, Col. 7, lines 27-28), and thus the combined prior art device includes the storage device that is capable of storing code that cleans the boron doped diamond working electrode using an electrochemical cycle.  

Furthermore, the preamble “for measuring total oxidant in a seawater sample” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Ross in view of Wen and Hignett is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Hignett and Wen, and further in view of Seymour (E. H. Seymour, Reaction with N,N-Diethyl-p-phenylenediamine: A Procedure for the Sensitive Square-Wave Voltammetric Detection of Chlorine, Electroanalysis, 2003(15), page 689-94).
Regarding claim 15, Ross, Hignett, and Wen disclose all limitations of claim 11 as applied to claim 11.  Ross, Wen, and Hignett do not explicitly disclose the measurement device comprises a three-electrode electrochemical cell.
However, Seymour teaches the reaction of N,N-Diethyl-p-phenylenediamine (DEPD) with chlorine as a means of providing an electrochemical detection methodology for residual chlorine detection in water (page 689, Col. 2, para. 2, lines 1-3) using square-wave voltammetry (page 689, Col. 2, para. 2, line 8).  Electrochemical measurements were conducted using a potentiostat with a standard three electrode configuration, including the working electrode, the counter electrode and a reference electrode (page 690, Col. 1, para. 2, lines 1-4, 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Hignett, and Wen by employing a three-electrode device for electrochemical measurement because three electrode configuration is a standard setup for electrochemical measurement (page 690, Col. 1, para. 2, lines 3-4).  Further, the combined device of Ross, Hignett, and Wen, and Seymour would necessarily result in one of the three electrodes, i.e., the working electrode, being the boron doped diamond as applied to claim 11.

Regarding claim 18, Ross, Hignett, and Wen disclose all limitations of claim 11 as applied to claim 11.  Ross, Hignett, and Wen do not explicitly disclose wherein the total oxidant is proportional to a current produced by the measurement device through the seawater sample. 
However, Seymour teaches the reaction of N,N-Diethyl-p-phenylenediamine (DEPD) with chlorine as a means of providing an electrochemical detection methodology for residual chlorine detection in water (page 689, Col. 2, para. 2, lines 1-3).  Electrochemical techniques for the determination of chlorine are based on both direct potentiometric and amperometric techniques (page 689, Col. 1, para. 3, lines 1-3).  Seymour teaches using square-wave voltammetry (page 689, Col. 2, para. 2, line 8), by measuring current during potential scans (page 693, Fig. 5(a)), and the measured current is proportional to the chlorine concentration as shown in Fig. 5 (page 693, Fig. 5(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Hignett, and Wen by substituting the potentiometric technique (Ross, Col. 4, lines 4-5: measuring potential difference between two electrode) with the square-wave voltammetric technique (Seymour, Fig. 5) as taught by Seymour so that the measured current is proportional to the chlorine concentration as shown in Fig. 5 (page 693, Fig. 5(b)).  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 19, Ross, Ross, Hignett, and Wen disclose all limitations of claim 11 as applied to claim 11.  Ross, Hignett, and Wen do not explicitly disclose the total oxidant is measured using square wave voltammetry.
However, Seymour teaches the reaction of N,N-Diethyl-p-phenylenediamine (DEPD) with chlorine as a means of providing an electrochemical detection methodology for residual chlorine detection in water (page 689, Col. 2, para. 2, lines 1-3).  The reaction process has been studied with square-wave voltammetry as means of producing a defined analytical signal (page 689, Col. 2, para. 2, lines 7-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Hignett, and Wen by employing square wave voltammetry for measurement as taught by Seymour because the reaction process has been studied with square-wave voltammetry as means of producing a defined analytical signal (page 689, Col. 2, para. 2, lines 7-9).  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Hignett and Wen, and further in view of Musow (U.S. 5,106,478).
Regarding claim 17, Ross, Hignett, and Wen disclose all limitations of claim 11 as applied to claim 11.  Ross, Hignett, and Wen do not explicitly disclose a cleaning cycle, the cleaning cycle comprising a mechanical cleaning.
However, Musow teaches an improved electrode cleaning system for an electrochemical sensor ([Abstract] lines 1-2) including a flexible wiper blade (Fig. 2; Col. 4, line 36: the wiper blade 38) for mechanically cleaning the electrodes (Col. 1, line 55).  The electrode cleaning system cleans the electrodes of the sensor providing uninterrupted, continuous measurements of the process solution (Col. 2, lines 11-14).  Thus, when the wiper blade rotates about its axis to scrape clean electrodes (Col. 2, lines 56-57), it is deemed to be a cleaning cycle, and the flat, smooth surface areas of the wiper blade would prevent particulates from building up on the blade as it rotates in a process stream (Col. 2, lines 52-54), which is deemed to be a mechanical cleaning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Hignett, and Wen by incorporating the wiper blade into the electrochemical sensor for mechanically cleaning the electrode as taught by Musow because the wiper blade cleans the electrodes of the sensor and provides uninterrupted, continuous measurements of the process solution (Col. 2, lines 11-14).
Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are unpersuasive.  
Applicant argues that the Office has not articulated a reason for combining the prior art references upon adequate evidentiary basis or provided a satisfactory explanation for the motivation (page 9, para. 1, lines 1-4).  Specifically, Applicant argues the electrode and the reduction itself of Ross are distinguishable from the previously presented and currently amended claims (page 10, para. 1, lines 2-4) because Ross teaches a platinum electrode (page 10, para. 1, line 2) and the claimed electrode is a BDD electrode (page 10, para. 1, last two lines).
Then Applicant argues that the references, i.e., Ross and/or Hignett, fail to teach, or even suggest, the claimed limitations, either as previously presented or as currently amended (page 11, para. 2, lines 5-6).  More specifically, Applicant argues Ross in view of Hignett fails to teach, even suggest the limitations of amended claim 11 “a boron doped diamond working electrode, wherein the boron doped diamond working electrode reacts with a seawater solution and a formed iodine, wherein the seawater solution is formed by the seawater sample, a buffer, and an iodide reagent, wherein the reaction between the boron-doped diamond working electrode and the formed iodine reducing the formed iodine to iodide, wherein the seawater sample contains an amount of the total oxidant (page 11, para. 2, lines 8-14).  To distinguish the previously presented claim 11 from Hignett, Applicant argues Hignett discloses the use of a BDD electrode and I- oxidation (page 10, para. 2, lines 14-15) which is clearly distinguishable from the previously presented claim 11 that recites the BDD working electrode reacts with a seawater solution and a formed iodine, wherein the seawater solution is formed by the seawater sample, a buffer, and an iodide reagent, wherein the reaction reduces the formed iodine to iodide, wherein the seawater sample contains an amount of oxidant (page 10, para. 2, last line to page 11, para. 1, lines 1-5).  
Here, Examiner focuses on addressing the amended claim 11 and Applicant’s arguments are unpersuasive because Ross is relied on to teach a working electrode (Fig. 1; Col. 3, line 30: oxidation reduction element 34), which reacts with a sample solution and a formed iodine (Col. 3, lines 4-5; 45-47: wherein reagent fluid 26 and sample stream 22 are intimately mixed which involves the reaction of free chlorine Cl2, one form of residue chlorine, with iodide ion I- to form iodine I2 according to equation (1); Col. 3, lines 55-56: iodine is measured with electrode 40), wherein the seawater solution is formed by the seawater sample (Fig. 1; Col. 3, line 5: sample stream 22; here the limitation “seawater” is directed to a material or article worked upon), a buffer (Fig. 1; Col. 3, line 4: reagent stream 26), and an iodide reagent (Col. 2, lines 57-58: the reagent comprised of iodide ion), wherein the reaction between the working electrode and the formed iodine reducing the formed iodine to iodide (Col. 3, lines 55-56: iodine is measured with electrode 40; lines 58-65: for the platinum oxidation reduction element 34 and the iodide sensitive element 36; and thus the reduction reaction occurs on the platinum oxidation-reduction element 34, and the reduction reaction is from the iodine I2 to iodide I- by accepting electrons with decreased oxidation number during the reduction reaction), wherein the seawater sample contains an amount of oxidant (Col. 2, lines 53-55: a sample stream of fluid 22 which is being monitored for the presence of total residual chlorine; here the total residual chlorine is deemed to be the total oxidant), and Hignett is relied on to teach a BDD working electrode for an electrochemical sensor to detect As(III) ([Abstract] lines 1-2) which shows lower background current and improved level of detection (page 902, Col. 1, para. 1, lines 12-14) by comparing the BDD electrodes (page 902, Col. 1, para. 1, lines 6-7) and those made of glass carbon (page 902, Col. 1, para. 1, line 6), platinum (page 901, Col. 2, para. 3, line 12), or gold (page 901, Col. 2, para. 4, line 3).  Thus, it is obvious to one of ordinary skill in the art to substitute Ross’s platinum electrode (Ross, Col. 3, lines 10-11) with the BDD working electrode of Hignett for lowering background current and improving the level of detection (Hignett, page 902, Col. 1, para. 1, lines 12-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795